DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending in the present invention.
Claim Objections
Claim 4 is objected to because of the following informalities:  “Wherein” should be changed to “wherein” in Line 9 of the claim (i.e. Line 8 of Page 26).  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the claim needs an “and” at the end of Line 12 (i.e. Line 1 of Page 27).  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  “Wherein” should be changed to “wherein” in Line 9 of the claim (i.e. Line 19 of Page 29).  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim needs an “and” at the end of Line 11 (i.e. Line 4 of Page 30).  Appropriate correction is required.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data processor configured to”; “a Gaussian embedder configured to”; “a similarity calculator, which calculates”; and “an output module, which obtains” in Claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
	A “patent is invalid for indefiniteness if its claims, read in light of the specification delineating the patent, and the prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.”  Nautilus, Inc. v. Biosig Instruments, Inc., 134 S.Ct. 2120, 2124, 110 USPQ2d 1688 (2014).  During patent examination, [a] claim is indefinite when it contains words or phrases whose meaning is unclear.”  See In re Packard, 751 F.3d at 1310, 1314 (Fed. Cir. 2014) (per curiam).  
	The Office does not interpret claims when examining patent applications in the same manner as the courts.  The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim.  See, MPEP 2173.02 (Determining Whether Claim Language is Definite).  Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.  Id.  However, Applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear.  Id. (citing In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007) (claims are given their broadest reasonable interpretation during prosecution “to facilitate sharpening and clarifying the claims at the application stage”)).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected.  Id.
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejections below refer to Claim 1 and are applied mutatis mutandis to Claim 11 and Claim 15.  The dependent claims are rejected based on their dependencies from Claims 1, 11, and 15, respectively.
	Claim 1 recites “statement information” in Line 2 of the claim.  The scope of this limitation is not clear for at least the following reason.  It is not clear whether the information is limited to contents of the statement (e.g., words that collectively comprise a statement); whether the information refers to metadata related to a statement; or whether the information includes both content and metadata of a statement.
	Claim 1 recites “establishing a Gaussian distribution of each of the information segments” in Lines 6-7 of the claim.  The scope of this limitation is not clear.  The claim fails to provide any limitation on the contents of an information segment.  Accordingly, it is not clear how one of ordinary skill in the art would know what parts of an information segment are to be considered to determine (i.e., establish) a Gaussian distribution of the contents of an information segments.  In other words, the Gaussian distribution is a Gaussian distribution of what?
	Claim 1 recites “a similarity model” in Line 9 of the claim.  The scope of this limitation is not clear.  In an embodiment wherein each information segments comprises a group of words each information segments could be considered similar to the first information segments based on them all comprising a group of words.  Moreover, the claims does not require the statement information or the first information segment to include words.  It is not clear how an information segment such as a gesture, picture, or video is compared to words in a database to calculate similarity.
	Claim 1 recites “obtaining, from words in the database, at least on second information segment for describing the first information segment based on the calculated similarity” in Lines 10-12 or the claim.  The scope of this limitation is not clear.  First, it is not clear whether the words in the database or the same words in the database to which the first information segment is similar.  Second, the scope or “describing” is not clear.  The term “describing” is not a technical term and appears to be a relative term.  That is, how does one of ordinary skill in the art know or determine whether a second information segment describes the first information segment?  Third, the scope of “based on the calculated similarity” is not clear.  In what manner, is the calculated similarity used in order to obtain at least one second information segment?  Fourth, it is not clear whether or not the at least one second information segment is selected from the plurality of information segments. 
Examiner’s Note
	When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it is not proper to reject such a claim on the basis of prior art.  See e.g., MPEP 2173.06.  Because the Examiner was unable to ascertain the metes and bounds (i.e., the scope) of the invention as claimed, the Examiner was unable to conduct a specific prior art search on the subject matter of these claims. 
	Because of the confusion and uncertainty as to the scope of the invention as claimed the Examiner was unable to determine whether the invention as claimed complies with 35 U.S.C. 101.  Applicant should consider whether any chosen amendments would result in claims that comply with 35 U.S.C. 101.
Conclusion
	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AJA), second paragraph.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126